         Case 1:18-cv-00655-KBJ Document 38 Filed 09/04/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                                        )
CENTER FOR BIOLOGICAL                   )
DIVERSITY, et al.,                      )
                                        )
             Plaintiffs,                )
                                        )
             v.                         )         No. 18-cv-655 (KBJ)
                                        )
KEVIN McALEENAN, Acting Secretary )
of the Department of Homeland Security, )
et al.,                                 )
                                        )
             Defendants.                )
                                        )

                                          ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is hereby

       ORDERED that Plaintiffs’ Motion for Summary Judgment (ECF No. 16) is

DENIED. It is

       FURTHER ORDERED that Defendants’ Motion to Dismiss and Alternatively

Cross-Motion for Summary Judgment (ECF No. 21) is GRANTED, insofar as

Plaintiffs’ claims are dismissed. It is

       FURTHER ORDERED that Plaintiffs’ Partial Motion for Summary Judgment

Regarding Texas Waivers (ECF No. 30) is DENIED.



DATE: September 4, 2019                   Ketanji Brown Jackson
                                          KETANJI BROWN JACKSON
                                          United States District Judge
